Citation Nr: 9927908	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-10 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether the July 1993 request for an extension for filing 
a substantive appeal should have been granted.

2.  Whether the December 1993 substantive appeal was timely 
filed as to the claim of entitlement to benefits pursuant to 
Chapter 35, Title 38, United States Code.


WITNESS AT HEARING HELD ON APPEAL

Appellant



REPRESENTATION

Appellant represented by:	William A. L'Esperance, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to September 
1945 and died in March 1979.  The appellant is the son of the 
veteran. 

In November 1992, the appellant filed claims for eligibility 
to Chapter 35 benefits and entitlement to a retroactive grant 
of Dependency and Indemnity Compensation (DIC).  By letters 
dated December 4, 1992 and December 17, 1992, the Department 
of Veterans Affairs (VA) Regional Office (RO) told the 
appellant that his claim for benefits under Chapter 35 and 
Dependents Indemnity Compensation were denied.  That same 
month and in January 1993, the appellant filed notices of 
disagreement (NOD) with the denials.  On May 14, 1993, the RO 
mailed to the appellant a statement of the case (SOC).  It is 
noted that the SOC shows that the claim for Chapter 35 was 
denied based on the delimitating dates.

In a letter dated on July 8, 1993, the appellant's 
representative at that time told VA that the appellant's 
mother had recently died and that he wanted to request a 
thirty day extension to reply to the SOC dated May 14, 1993.  
In response, the RO initially acknowledged receipt of the 
aforementioned letter and request for a 30-day extension to 
perfect the appeal.  The RO then told the appellant that 
"you have one year from the date of the letters notifying 
you of the denial of benefits in which to perfect your 
appeal.  You must submit VA Form 9 prior to November 24, 
1993, for Chapter 35 Education benefits and December 17, 
1993, for DIC benefits." 

On December 16, 1993, the RO received the appellant's 
substantive appeal for entitlement to retroactive DIC 
benefits and Chapter 35 benefits.  In February 1994, the 
appellant appeared at a RO hearing.  After reviewing the 
hearing transcript and evidence of record, in December 1994, 
the hearing officer held that the appellant failed to perfect 
an appeal within the requisite time period.  A supplemental 
statement of the case (SSOC) was issued to the appellant in 
February 1995.  

By a separate February 1995 letter, the RO told the appellant 
that a timely substantive appeal had not been filed and to 
get both issues before the Board of Veterans' Appeals (Board) 
without additional action on his part, his representative 
(PVA) was asked to file a NOD with the RO concerning the 
untimely substantive appeal associated with the claim for 
Chapter 35 benefits.  However, because PVA did not think it 
was appropriate for them to do that, the SSOC only addressed 
the issue of entitlement to DIC and informed him that his 
appeal on the educational assistance issue was not timely 
filed.  The appellant was told that he if wanted both issues 
to be considered by the Board, he only needed to file an NOD 
for the issue associated with the timeliness of the appeal.  
If accomplished, both issues could be forwarded the Board 
without additional action on his part.  In March 1995, the 
appellant disagreed with the hearing officer's decision.

On appellate review in June 1997, the Board discussed the 
aforementioned procedural development.  The Board also 
pointed out the SSOC, mailed in February 1994, provided no 
laws and regulations regarding timeliness of appeals, nor did 
it reflect consideration of the fact that no action had been 
taken on the appellant's request for an extension for filing 
his substantive appeal.  The Board also noted that in a 
letter accompanying the SSOC, the RO informed the appellant 
that if he wanted the issue of timeliness of the substantive 
appeal to be adjudicated by the Board, all he had to do was 
write a letter stating that he disagreed with the 
determination and that issue would then be before the Board.  
The appellant responded in March 1995, arguing that he had 
requested a 30-day extension for filing his substantive 
appeal, assuming that he would be given a total of one year 
and thirty days if the extension was granted.  

The Board then reasoned because the SSOC merely informed the 
appellant that his appeal on the Chapter 35 issue had not 
been timely perfected, without providing pertinent laws and 
regulations, and without discussing the intertwined issue of 
whether an extension should have been granted for filing the 
substantive appeal, which the Board construes to be a notice 
of denial, the appellant's March 1995 statement was a NOD 
with that finding.  Thereafter, the Board asked the RO to 
provide the appellant with a SOC on the issues of whether the 
July 1993 request for an extension for filing a substantive 
appeal should have been granted, and whether the December 
1993 substantive appeal was timely filed as to the claim for 
entitlement to benefits pursuant to 38 U.S.C. Chapter 35.  

In the 1997 decision, the Board also stated that throughout 
his appeal, the appellant has claimed retroactive "DIC" 
benefits due while his father was still alive.  The appellant 
contended that various documents submitted by his mother were 
misconstrued, and additional compensation was never paid on 
his behalf.  The Board then noted that additional 
compensation which a veteran receives due to a dependent 
child is not DIC.  "DIC" referred to benefits paid to 
survivors of a veteran.  Thus, the benefit for which the 
appellant wished to receive was additional disability 
compensation, compensation paid to a veteran because he has 
dependents.  The Board then noted that, in any case, the only 
issue developed for appellate review was "DIC" benefits.

After discussing the foregoing, the Board denied the 
appellant's claim for entitlement to a retroactive grant of 
DIC and referred the issue of entitlement to DIC, for the 
purposes of accrued benefits, to the RO for additional 
development.  

In October 1997, the appellant filed a motion for 
reconsideration.  The motion was denied.  In December 1997, 
the appellant replied that the issue should have been a 
request for dependency benefits as a minor child.  It was 
also contended that the claim for entitlement to retroactive 
DIC benefits should have never been presented to the Board.  
As previously noted, in June 1997, the Board denied the 
appellant's claim of entitlement to DIC.  Based on the 
appellant's clarification letter and because a final decision 
has already been promulgated with respect to entitlement to 
DIC benefits, no additional action in this regard is 
warranted.

In January 1998, the RO issued to the appellant a SOC 
addressing the issues of whether the July 1993 request for an 
extension for filing a substantive appeal should have been 
granted and whether the December 1993 substantive appeal was 
timely filed as to the claim for entitlement to benefits 
pursuant to 38 U.S.C.A., Chapter 35.  Applicable laws and 
regulations, as well as a discussion of the reasons and bases 
associated with the denial, were included.  In April 1998, 
the appellant perfected the appeal.  

From 1992 to 1997, the Paralyzed Veterans of America (PVA) 
organization represented the appellant.  In an October 1998 
VA Form 21-22, executed in February 1998, the appellant 
appointed William A. L'Esperance as his representative for 
the claim associated with Chapter 35 benefits.  In May 1999, 
PVA asked the Board to obtain clarification of the 
appellant's representation.  By a letter dated in May 1999, 
the Board asked the appellant to clarify his representation 
and, if appropriate, to complete and submit the appropriate 
documentation.  In June 1999, the appellant submitted a 
completed VA Form 22a, appointing William A. L'Esperance as 
his representative.  "No conditions set" was noted.  In 
view of the foregoing development, the Board finds that the 
appellant is represented by William A. L'Esperance and 
additional development in this regard is not warranted. 


FINDINGS OF FACT

1.  By a letter dated December 4, 1992, the RO told the 
appellant that eligibility to Chapter 35 benefits had not 
been established.  The appellant filed a NOD.

2.  On May 14, 1993, a SOC was issued to the appellant. 

3.  By a July 1993 letter, the appellant's representative 
requested a 30-day extension for filing a substantive appeal.

4.  In July 1993, the RO, in effect, denied the request for 
an extension for filing a substantive appeal.

5.  On December 16, 1993, the RO received the appellant's 
substantive appeal.  

6.  The granting of a request for an extension for filing 
substantive appeal is discretionary, not obligatory, and the 
RO's denial was proper.

7.  The substantive appeal was not received within 60 days of 
the mailing of the May 14, 1993 SOC, or within a year of the 
mailing of the December 4, 1992 notification letter.

CONCLUSIONS OF LAW

1.  The RO's decision to deny the appellant's July 1993 
request for an extension for filing a substantive appeal was 
proper.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303 (1998).

2.  The appellant's December 1993 substantive appeal was not 
timely filed as to the claim of entitlement to benefits 
pursuant to Chapter 35, Title 38, United States Code.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.202, 
20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In November 1992, the appellant filed a claim for eligibility 
to Chapter 35 benefits.  In a letter dated December 4, 1992, 
the RO informed the appellant that his claim had been 
carefully reviewed and educational assistance allowance could 
not be authorized for a person for any period on or after 
his/her delimiting date, which is ten years from his/her last 
discharge or release from active service or June 1, 1976 
(August 31, 1977 for flight, apprenticeship, and on-the-job 
training), whichever is later.  The RO added that the law 
provides that delimiting dates may be extended if a 
disability prevented him from pursuing his education or 
training during his original period of eligibility.  The 
appellant was then told if he felt that he qualified for an 
extension of his delimiting date, he should furnish evidence 
of the beginning and ending dates of all periods when his 
claimed disability prevented pursuit of his education, and 
the reason(s) he was unable to begin or continue a training 
program due to disability.  The appellant was also asked to 
state how the claimed disability occurred, list his 
employment history during the period(s) when his claimed 
disability existed, and to furnish a statement signed by a 
doctor who treated him for the claimed disability.  The 
appellant was also told that if he wished to apply for a 
delimiting date extension, it must be received within one 
year of his original delimiting date or within one year after 
his disability ceased, whichever date was later.  

That same month and in January 1993, the appellant disagreed 
with the RO's determination.  A SOC was mailed to the 
appellant on May 14, 1993.  

In a letter dated in July 1993, the appellant's 
representative told VA that the appellant's mother had 
recently died and that he wanted to request a thirty day 
extension to reply to the SOC dated May 14, 1993.  In 
response that month, the RO then informed the appellant that 
"you have one year from the date of the letters notifying 
you of the denial of benefits in which to perfect your 
appeal.  You must submit VA Form 9 prior to November 24, 
1993, for Chapter 35 Education benefits . . . ."  (emphasis 
added).

On December 16, 1993, the RO received the appellant's 
substantive appeal for entitlement to retroactive Chapter 35 
benefits.  The record thereafter shows that the appellant had 
a hearing in February 1994.  During this hearing, he 
presented arguments addressing eligibility for Chapter 35 
benefits.  In December 1994, after reviewing the hearing 
transcript and evidence of record, the hearing officer held 
that the appellant had failed to perfect an appeal within the 
requested time period.  The hearing officer reasoned that the 
appellant was notified on December 4, 1992, of the denial of 
his claim for educational benefits, he filed notice of 
disagreement on December 22, 1992, a SOC was issued on May 
14, 1993, and the appellant did not submit a substantive 
appeal until December 16, 1993.  As such, the RO's decision 
was final and was not within the jurisdiction of the hearing 
officer.

Pertinent Law and Regulation

Pursuant to 38 U.S.C.A. § 7105, a NOD initiates appellate 
review in the VA administrative process and the request for 
appellate review is completed by a substantive appeal (VA 
Form 1-9) after an SOC is issued by VA.  38 U.S.C.A. 
§ 7105(a) (West 1991) and 38 C.F.R. § 20.200 (1994).  See 
also Roy v. Brown, 5 Vet. App. 554, 555 (1993); 
38 C.F.R. § 20.200 (1994).  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1998).

On receipt of the NOD, the RO takes such action and 
development that is appropriate and if the claim remains 
denied, shall issue a SOC.  38 U.S.C.A. § 7105(d)(1).  A 
substantive appeal must then be filed within 60 days of the 
mailing of the SOC or within the remainder of the one-year 
period from the date of notification of the decision, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3), 38 
C.F.R. § 20.302(b).  If a timely substantive appeal is not 
filed, the agency of original jurisdiction may close the case 
for failure to respond after receipt of the statement of the 
case, but questions as to timeliness or adequacy of response 
shall be determined by the Board.  38 U.S.C.A. § 7105(d)(3).

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later. The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302.

An extension of the 60-day period for filing a substantive 
appeal, or the 60-day period for responding to a SSOC when 
such a response is required, may be granted for good cause.  
A request for such an extension must be in writing and must 
be made prior to expiration of the time limit for filing the 
substantive appeal or the response to the SSOC.  The request 
for extension must be filed with the VA office from which the 
claimant received notice of the determination being appealed, 
unless notice has been received that the applicable records 
have been transferred to another VA office.  A denial of a 
request for extension may be appealed to the Board.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.

In computing the time limit for any action required of a 
claimant or beneficiary, including the filing of claims or 
evidence requested by VA, the first day of the specified 
period will be excluded and the last day included.  This rule 
is applicable in cases in which the time limit expires on a 
workday.  Where the time limit would expire on a Saturday, 
Sunday, or holiday, the next succeeding workday will be 
included in the computation.  The first day of the specified 
period referred to in paragraph (a) of this section shall be 
the date of mailing of notification to the claimant or 
beneficiary of the action required and the time limit 
therefor.  The date of the letter of notification shall be 
considered the date of mailing for purposes of computing time 
limits.  38 C.F.R. §§ 3.110, 20.305.

The agency of original jurisdiction may close the appeal 
without notice to an appellant or his or her representative 
for failure to respond to a SOC within the period allowed.  
However, if a substantive appeal is subsequently received 
within the 1-year appeal period, the appeal will be 
considered to be reactivated.  38 C.F.R. § 19.32.  

Analysis

At this time, the Board acknowledges that, as shown above, in 
the July 1993 notification letter, the RO told the appellant 
that he had one year from the date of the letter notifying 
him of the denial of benefits within which to perfect his 
appeal.  Thus, for the eligibility to Chapter 35 benefits 
claim, his substantive appeal must have been submitted prior 
to November 24, 1993.  It is also acknowledged that review of 
the record does not show that the appellant was informed of 
the RO's denial on November 24, 1992; instead, the record 
shows that the RO made its decision on November 24, 1992 and 
mailed notice of that decision to the appellant on December 
4, 1992.  Nevertheless, in spite of the foregoing, the Board 
finds that the appellant was duly notified that a substantive 
appeal should have been filed within the one-year date of his 
notification letter.  38 U.S.C.A. § 7105; See Bernard v. 
Brown, 4 Vet. App. 384 (1993); 38 C.F.R. § 20.302.  It is 
also noted that in rendering its below-discussed decisions, 
the Board will use the date most favorable to the appellant.  
As such, the appellant has not been prejudiced in this 
regard.  The veteran has had the opportunity to submit both 
evidence and argument regarding this question.  Accordingly, 
particularly in light of the Court's decision in Marsh v. 
West, 11 Vet. App. 468 (1998), and the Board prior actions in 
this case, the Board sees no prejudice to the veteran in 
proceeding at this time. 
 
After reviewing the pertinent evidence of record and 
applicable law and regulation, the Board finds that the RO 
was proper in denying the appellant's July 1993 request for 
an extension.  Simply stated, the appellant's request should 
not have been granted.  In this matter, the appellant 
contends because he submitted a timely request for an 
extension and provided good cause, the RO erroneously denied 
extending the filing period.  The appellant alleges that the 
November 24, 1993 deadline date should have been extended by 
30 days. At the outset, it is acknowledged that in a letter 
dated on July 8, 1993, a representative told VA that the 
appellant's mother had recently died and that he wanted to 
request a thirty-day extension to reply to the SOC dated May 
14, 1993.  The Board also acknowledges that the appellant's 
request for an extension was received before the time 
expiration for filing a substantive appeal and that, 
arguably, good cause was provided for an extension if the 
deadline had been that month.  However, in July 1993, the RO 
told the appellant that "you have one year from the date of 
the letters notifying you of the denial of benefits in which 
to perfect your appeal.  You must submit VA Form 9 prior to 
November 24, 1993, for Chapter 35 Education benefits . . . 
."  In effect, the RO denied the appellant's request for an 
extension and reminded him of the required time limits within 
which to a file timely substantive appeal.  

In Thomas v. Derwinski, 1 Vet. App. 289, 290 (1991) the U.S. 
Court of Appeals for Veterans Claims (Court), in a motion of 
the appellant in that case to permit another person to 
represent him before the Court, pursuant to Rule 46(c), was 
denied for failure to show good cause.  The Court noted that 
Black's Law Dictionary, 692 (6th ed. 1990) (citations 
omitted) states that the phrase "good cause" depends upon 
circumstances of individual case, and finding of its 
existence lies largely in the discretion of the body to 
which the decision is committed.  It was noted that "good 
cause" is a relative and highly abstract term, and its 
meaning must be determined not only by the verbal context of 
the statute in which the term is employed, but also by 
context of action and procedures involved in the type of 
case presented.  Id.  In interpreting the term "good 
cause," the Court noted it had wide discretion, and that in 
exercising such discretion, both the context of the language 
of the rule and the specific situation presented were highly 
relevant.  

The Bord finds the definition of "good cause" contained 
within Thomas to be applicable to this case.  In this case, 
neither the veteran nor his representative  provided a reason 
in July 1993 as to why he required more than four months to 
file a Substantive Appeal.  Although VA regulation provides 
that an extension of the 60-day period for filing a 
substantive appeal may be granted for good cause, 38 C.F.R. 
§ 20.303, the record shows that subsequent to July 1993 the 
appellant had ample time within which to perfect his appeal.  
Even though the RO issued a SOC to the appellant on May 14, 
1993 and received his request for an extension in July 1993, 
the Board must point out that the appellant was initially 
notified of the RO's denial of his claim on December 4, 1992; 
thus, he had until December 4, 1993, more than 30 or 60 days 
subsequent to July 1993, to perfect his appeal.  It appears 
likely that the only reason the veteran's representative 
filed the July 1993 extension request was due to the mistaken 
belief that they had only 60 days from the issuance of the 
May 1993 SOC to file the substantive appeal. 

In light of the foregoing, and in spite of the appellant's 
circumstances at that time, the need for the granting of an 
extension beyond November 1993 was not shown.  Consequently, 
the Board does not find that the RO was erroneous by failing 
to extend the appellant's filing period 30 days.  The RO's 
action was proper.  

In this matter, the Board also points out that there is no 
legal entitlement to an extension.  The regulation commits 
the decision to the sole discretion of the Secretary.  Scott 
v. Brown, 7 Vet. App. 184, 189 (1994); Corry v. Derwinski, 
3 Vet. App. 231, 235 (1992); see also 38 C.F.R. §§ 3.109, 
20.303.  Additionally, the regulation states that an 
extension of the 60-day period for filing a Substantive 
Appeal may be granted for good cause.  38 C.F.R. § 20.303 
(emphasis added).  The use of the word "may" clearly 
indicates that the granting of a request for an extension is 
discretionary.  See generally, Willis v. Brown, 6 Vet. App. 
433 (1994); Foster v. Derwinski, 1 Vet. App. 393 (1991).  
There is no requirement in the regulation that the VA must 
honor an appellant's request for an extension.  In this case, 
because the record shows that subsequent to his July 1993 
request for an extension, the appellant had ample time and 
opportunity within which to perfect his appeal, the RO's 
discretionary denial of the request was reasonable and 
proper.  Thus, the Board finds that the July 1993 request for 
an extension for filing a substantive appeal should not have 
been granted.  

As noted above, the RO's denial of the appellant's July 1993 
request for an extension for filing a substantive appeal was 
proper.  Thus, the Board must now determine whether the 
appellant timely filed a substantive appeal prior to 
December 4, 1993, the remainder of the one-year period from 
the date of notification of the decision.  

As previously noted, the record shows in November 1992 the 
appellant submitted a claim for eligibility to Chapter 35 
benefits.  In a letter dated December 4, 1992, the RO told 
the appellant his claim was denied.  Within the same month, 
the appellant filed a NOD and on May 14, 1993, the RO issued 
to the appellant a SOC.  The appellant's substantive appeal 
was received on December 16, 1993.  

Upon review of the foregoing, the record shows that the 
appellant's December 16, 1993 substantive appeal was not 
received in a timely fashion.  38 C.F.R. §§ 3.110, 20.305.  
The appellant's substantive appeal was neither received 
within 60 days of the issuance of May 14, 1993 SOC nor within 
a year of the mailing of the date of the December 4, 1992 
notification letter.  Because the record clearly establishes 
that the appellant's December 16, 1993 substantive appeal was 
not received within 60 days of the issuance of the May 14, 
1993 SOC, the disposition of this cases rests solely upon 
whether the appellant's substantive appeal was received prior 
to the expiration of the one-year period subsequent to 
December 4, 1992.  

As previously noted, the record shows that the RO mailed the 
appellant's notification letter on December 4, 1992.  
Excluding the first day of the specified period, pursuant to 
VA regulations, the beginning date of the allotted period is 
December 5, 1992, and, including the last day, the 
appellant's one year period for filing a substantive appeal 
expired on December 5, 1993.  Id.  However, because the RO 
date-stamped receipt of the substantive appeal on December 
16, 1993, and the postmark of the document is not of record.  
The postmark date must be presumed to be five days prior to 
that date, or December 11, 1993, which fell on a Saturday.  
Marsh, 11 Vet. App. at 470 and 38 C.F.R. § 20.305(a).  Where 
the time limit would expire on a Saturday, Sunday, or 
holiday, the next succeeding workday will be included in the 
computation.  Id.  Accordingly, the substantive appeal will 
be considered to have been received on Friday, 
December 10, 1993.  Nevertheless, in spite of the foregoing, 
the appellant's substantive appeal was not filed in a timely 
fashion.  As previously noted, the date of expiration for the 
one-year period was December 5, 1993.  In consideration of 
the foregoing development, the record establishes that the 
appellant did not perfect a timely appeal for eligibility for 
Chapter 35 Educational benefits.  The substantive appeal, 
statutorily presumed to have been received on December 10, 
1993, was neither received within 60 days of the issuance of 
the May 14, 1993, SOC nor within a year of the December 4, 
1992 notice of denial letter.  

The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991 & Supp. 1995).  In light of the aforementioned 
reasoning, the Board finds that the appellant's December 1993 
substantive appeal was not timely filed.  Thus, the untimely 
substantive appeal deprives the Board of jurisdiction to 
consider the merit of the appellant's claim of entitlement to 
Chapter 35 benefits.  38 U.S.C.A. § 7105(d)(3).  The 
appellant's appeal, under 38 U.S.C.A. §§ 5107(b), 7105(d)(3), 
38 C.F.R. §§ 3.110, 20.302(b), 20.305, is denied. 


ORDER

The RO's denial of the appellant's July 1993 request for an 
extension for filing a substantive appeal was proper.

The appellant's December 16, 1993 substantive appeal 
associated with the claim of entitlement to benefits pursuant 
to Chapter 35, Title 38, United States Code was not timely 
filed.



		
	John J. Crowley
	Member, Board of Veterans' Appeals



 

